UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ARIEL DAN BARKAI,

                                  Plaintiff,

                      -against-

 ROBERT NUENDORF; ANTHONY
 CULIANOS; OFFICER DONNEGAN;                                       21-CV-4060 (KMK)
 DISPATCHER MONIHAN; GLENN
                                                                 ORDER OF SERVICE
 CUMMINGS; RAY McCALLUGH; JEFF
 WANNAMAKER; GEORGE HOEHMANN;
 OTHER JOHN DOE EMPLOYEES,
 ROCKLAND DISTRICT ATTORNEYS
 OFFICE,

                                  Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated his federal constitutional rights. By order dated May 12, 2021, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(“IFP”).

                                           DISCUSSION

A.     Service on Named Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

effect service if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that summonses and the complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Robert Nuendorf, Anthony Culianos,

Officer Donnegan, Dispatcher Monihan, Glenn Cummings, Ray McCallugh, Jeff Wannamaker,

and George Hoehmann through the U.S. Marshals Service, the Clerk of Court is instructed to fill

out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of

these Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary to effect service upon the Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      John Doe Defendants

        Plaintiff names “other John Doe employees” of the Rockland County District Attorney’s

Office in the caption of his complaint but he does not allege any facts in the complaint about

what any of these Defendants did or failed to do that violated his rights. A pro se litigant is

entitled under Valentin v. Dinkins, to assistance from the district court in identifying a defendant.

121 F.3d 72, 76 (2d Cir. 1997). But Plaintiff does not supply sufficient information that would



                                                  2
allow identification of these Defendants. Thus, the Court declines at this time to issue a Valentin

order as to these Defendants but will revisit the matter at a later date, if necessary.

                                          CONCLUSION

         Plaintiff has consented to electronic service of notices and documents in this action.

(ECF 4.) The Clerk of Court is directed to mail an information package to Plaintiff.

         The Clerk of Court is further instructed to issues summonses, complete the USM-285

forms with the addresses for Robert Nuendorf, Anthony Culianos, Officer Donnegan, Dispatcher

Monihan, Glenn Cummings, Ray McCallugh, Jeff Wannamaker, and George Hoehmann, and

deliver to the U.S. Marshals Service all documents necessary to effect service on these

Defendants.

         The Court declines at this time to issue a Valentin order as to the John Doe employees of

the Rockland County District Attorney’s Office but will revisit the matter at a later date, if

necessary.

SO ORDERED.

Dated:     May 18, 2021
           White Plains, New York

                                                   KENNETH M. KARAS
                                                   United States District Judge




                                                   3
        DEFENDANTS AND SERVICE ADDRESSES

Detective Robert Nuendorf
Rockland County District Attorney’s Office
1 South Main Street #500
New City, NY 10956

Officer Anthony Culianos
Clarkstown Police Department
20 Maple Avenue
New City, NY 10956

Chief Ray McCallugh
Clarkstown Police Department
20 Maple Avenue
New City, NY 10956

Captain Jeff Wannamaker
Clarkstown Police Department
20 Maple Avenue
New City, NY 10956

Lieutenant Glenn Cummings
Clarkstown Police Department
20 Maple Avenue
New City, NY 10956

George Hoehmann
Clarkstown Town Supervisor
20 Maple Avenue
New City, NY 10956
